DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Claim 6 is objected to because of the following informalities: Claim 6 recites the phrase “X1 is understood by referring to the description of X1 in claim 1”. Given that claim 6 depends from claim 1, Applicants are advised to delete the above phrase from claim 6.  Appropriate correction is required.

Claim 7 is objected to because of the following informalities: Claim 7 recites the phrase “X1 is understood by referring to the description of X1 in claim 1”. Given that claim 7 depends from claim 1, Applicants are advised to delete the above phrase from claim 7.  Appropriate correction is required.

Claim 7 is objected to because of the following informalities: Claim 7 recites the phrase “R11 to R16 are each understood by referring to the description of R1 in claim 1” Applicants are advised to amend this phrase to recite “R11 to R16 are the same as R1”.  Appropriate correction is required.

Claim 10 is objected to because of the following informalities: Claim 10 recites the phrase “Z1 to Z4 and Z11 to Z13 are each understood by referring to R1 in claim 1”. Applicants are advised to amend the phrase to recite “Z1 to Z4 and Z11 to Z13 are each the same as R1” Appropriate correction is required.

Claim 12 is objected to because of the following informalities: Claim 12 recites the phrase “Y11, Y12, ring CY12, Z1 to Z4, Z11 to Z13 and d2 are ach respectively understood by referring to Y11, Y12, ring CY12, Z1 to Z4, Z11 to Z13 and d2 in claim 10”. Given that claim 12 depends from claim 10, Applicants are advised to delete this phrase from claim 12. Appropriate correction is required.

Claim 12 is objected to because of the following informalities: Claim 12 recites the phrase “Z14 is understood by referring to Z1 in claim 10”. Applicants are advised to amend the phrase to recite “Z14 is the same as Z1”. Appropriate correction is required.

Claim 15 is objected to because of the following informalities: Claim 15 recites the phrase “Z1v to Z14 are respectively understood by referred to Z11 to Z14 in claim 12”. Given that claim 15 depends from claim 12, Applicants are advised to delete this phrase from the claim 15. Appropriate correction is required.

Claim 15 is objected to because of the following informalities: Claim 15 recites the phrase “Z21 to Z24 are each under by referring to Z2 in claim 12”. Applicants are advised to amend the phrase to recite “Z21 to Z24 are the same as Z2”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al (US 2017/0237018).

Regarding claim 1, Lu et al discloses an organometallic compound with the formula:
M(LA)n(LB)m-n,
where M is Ir or Pt ([0102]-[0103]). When M is Ir m is 3 and n is [1-3] and when M is Pt, m is two (2) and n is [1-2] ([0105]-[0106]). The ligand LB is a bidentate ligand corresponding to ligand L2 in recited Formula 1. Ligand LA, corresponds to ligand L1 in recited formula (1) and is given as ([0016]):

    PNG
    media_image1.png
    141
    103
    media_image1.png
    Greyscale
.
Ring A has the formula (Page 19 – SA6 and SA11):

    PNG
    media_image2.png
    208
    177
    media_image2.png
    Greyscale
or 
    PNG
    media_image3.png
    216
    243
    media_image3.png
    Greyscale
.
Ring B has the formula (Page 19 SB17):

    PNG
    media_image4.png
    158
    204
    media_image4.png
    Greyscale
.
Accordingly, ligand LB is given by recited Formula (2), i.e.

    PNG
    media_image5.png
    243
    244
    media_image5.png
    Greyscale
,
where A21 to A24 are C; X1 is O; L13 is a single bond; ring CY1 is benzene, i.e. a C6 carboxylic group; R1 and R2 are H; and R3 is methyl or benzene.
While the reference fails to exemplify the presently claimed compound nor can the claimed compound be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed compound and the compound disclosed by the reference, absent a showing of criticality for the presently claimed compound, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the compound which is both disclosed by the reference and encompassed within the scope of the present claims an thereby arrive at the claimed invention.

Regarding claim 2, Lu et al teaches all the claim limitations as set forth above. As discussed above, L13 is a single bond.

Regarding claim 3, Lu et al teaches all the claim limitations as set forth above. As discussed above, ring CY1 is a benzene group.

Regarding claim 4, Lu et al teaches all the claim limitations as set forth above. As discussed above, R1 and R2 are H; and R2 is a C1 alkyl group.

Regarding claim 5, Lu et al teaches all the claim limitations as set forth above. As discussed above, R2 is H and R3 is benzene, i.e. an unsubstituted C6 aryl group.

Regarding claim 6, Lu et al teaches all the claim limitations as set forth above. From the discussion above, the group:

    PNG
    media_image6.png
    121
    132
    media_image6.png
    Greyscale
,
is given by Formula 2(1), i.e.

    PNG
    media_image7.png
    84
    102
    media_image7.png
    Greyscale
,
where X1 is O.

Regarding claim 7, Lu et al teaches all the claim limitations as set forth above. From the discussion above, the group:

    PNG
    media_image8.png
    109
    165
    media_image8.png
    Greyscale
,
is given by Formula (2-1), i.e.

    PNG
    media_image7.png
    84
    102
    media_image7.png
    Greyscale
,
where X1 is O.

Regarding claim 8, Lu et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that ligand LB, corresponding to recited ligand L2 is ([0122] – L1):

    PNG
    media_image9.png
    127
    102
    media_image9.png
    Greyscale
.
This ligand is a bidentate ligand bonded to the metal M via a combination of O and N.

Regarding claim 9, Lu et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that ligand LB, corresponding to recited ligand L2 is ([0122] – L3):

    PNG
    media_image10.png
    155
    111
    media_image10.png
    Greyscale
.
This ligand is a bidentate ligand bonded to the metal M via a combination of C and N.

Regarding claim 10, Lu et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that ligand LB, corresponding to ligand L2 is ([0122] – L1):

    PNG
    media_image9.png
    127
    102
    media_image9.png
    Greyscale
.
This ligand corresponds to recited Formula (3C), i.e.

    PNG
    media_image11.png
    167
    135
    media_image11.png
    Greyscale
,
where Y12 is N, CY12 is benzene and Z2 is H.
	Alternatively, the reference discloses ligand LB, corresponding to ligand L2 is ([0121]):

    PNG
    media_image12.png
    194
    109
    media_image12.png
    Greyscale
,
where Ra and Rb are H or alkyl ([0119]). This ligand corresponds to recited Formula (3D), i.e.

    PNG
    media_image13.png
    244
    161
    media_image13.png
    Greyscale
,
where Y11 is N and Y12 is C; T21 is a single bond; ring CY11 is pyridine; CY12 is benzene; and Z1 and Z2 are H or alkyl.

Regarding claim 11, Lu et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses ligand L2 is given by recited Formula (3D) where Z1 and Z2 are alkyl. The reference discloses that alkyl encompasses methyl, i.e. a C1 alkyl ([0045]).

Regarding claim 12, Lu et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses that ligand LB, corresponding to ligand L2, is ([0122] – L1):

    PNG
    media_image9.png
    127
    102
    media_image9.png
    Greyscale
.
This corresponds to recited Formula (3-108), i.e.

    PNG
    media_image14.png
    99
    125
    media_image14.png
    Greyscale
,
where Z1 is H.
	Alternatively, as discussed above, the reference discloses ligand LB as:

    PNG
    media_image12.png
    194
    109
    media_image12.png
    Greyscale
,
where Ra and Rb are H or alkyl ([0119]). This ligand corresponds to recited Formula (3-1), i.e.

    PNG
    media_image15.png
    184
    159
    media_image15.png
    Greyscale
,
where Y11 is N; Y12 is C; CY12 is benzene; and Z11-Z14 and Z2 are H or alkyl.

Regarding claim 13, Lu et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses that ligand L2 is given by recited Formula (3-1), where Z12 is alkyl. The reference discloses that alkyl encompasses methyl, i.e. a C1 alkyl ([0045]).

Regarding claim 14, Lu et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that Ra and Rb are silyl, i.e. SiH3. This group corresponds to Si(Q3)(Q4)(Q5), where Q3, Q4, and Q5 are H ([0119]). Therefore, Z13 is not H or methyl as recited in the present claim.

Regarding claim 15, Lu et al teaches all the claim limitations as set forth above. From the discussion above, the group: 

    PNG
    media_image16.png
    127
    141
    media_image16.png
    Greyscale
,
is given by recited Formula (3-1-1), i.e.

    PNG
    media_image17.png
    82
    87
    media_image17.png
    Greyscale
,
where Y11 is N. The group: 

    PNG
    media_image18.png
    133
    172
    media_image18.png
    Greyscale
,
is given by recited Formula (3-1(1)), i.e.

    PNG
    media_image19.png
    96
    84
    media_image19.png
    Greyscale
.

Regarding claim 16, Lu et al teaches all the claim limitations as set forth above. Additionally, the reference discloses deuterium as a substituent ([0024]).

Regarding claim 17, Lu et al teaches all the claim limitations as set forth above. Additionally, the reference discloses an organic light emitting device with the following structure ([0035] – Figure 1):

    PNG
    media_image20.png
    602
    630
    media_image20.png
    Greyscale
,
where the anode (115) is the first electrode, the cathode (160) is second electrode. Layers 120 to 155 correspond to the recited organic layer disposed between the anode and cathode. The organic layer comprises a light emitting layer (layer 135) and the light emitting layer comprises the disclosed compound (Abstract).

Regarding claim 18, Lu et al teaches all the claim limitations as set forth above. As discussed above, the first electrode is an anode, the second electrode is a cathode. Layers 120 to 130 correspond to the recited hole transport region, between the anode and light emitting layer and comprise a hole injection layer, a hole transport layer and an electron blocking layer. Layers 140 to 150 correspond to the recited electron transport region between the cathode and light emitting layer and comprise a hole blocking layer, an electron transport layer and an electron injection layer.

Regarding claim 19, Lu et al teaches all the claim limitations as set forth above. As discussed above, the light emitting layer comprises the disclosed compound.

Regarding claim 20, Lu et al teaches all the claim limitations as set forth above. Additionally, the reference discloses a flat panel display, i.e. an electronic apparatus, comprising the disclosed organic light emitting device ([0042]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C. KOLLIAS whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767